 


109 HR 3793 IH: Disaster Preparation and Local Action Now Act
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3793 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mrs. Capps introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To ensure that predisaster hazard mitigation continues beyond 2005. 
 
 
1.Short titleThis Act may be cited as the Disaster Preparation and Local Action Now Act. 
2.FindingsCongress finds that— 
(1)natural disasters, including earthquakes, tsunamis, tornadoes, hurricanes, flooding, and wildfires, pose great danger to human life and to property throughout the United States; 
(2)greater emphasis needs to be placed on— 
(A)identifying and assessing the risks to States and local governments (including Indian tribes) from natural disasters; 
(B)implementing adequate measures to reduce losses from natural disasters; and 
(C)ensuring that the critical services and facilities of communities will continue to function after a natural disaster; 
(3)expenditures for postdisaster assistance are increasing without commensurate reductions in the likelihood of future losses from natural disasters; 
(4)in the expenditure of Federal funds under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), high priority should be given to mitigation of hazards at the local level; 
(5)with a unified effort of economic incentives, awareness and education, technical assistance, and demonstrated Federal support, States and local governments (including Indian tribes) will be able to— 
(A)form effective community-based partnerships for hazard mitigation purposes; 
(B)implement effective hazard mitigation measures that reduce the potential damage from natural disasters; 
(C)ensure continued functionality of critical services; 
(D)leverage additional non-Federal resources in meeting natural disaster resistance goals; and 
(E)make commitments to long-term hazard mitigation efforts to be applied to new and existing structures; 
(6)Project Impact: Building Disaster Resistant Communities was a successful nationwide disaster prevention initiative developed by the Federal Emergency Management Agency to help communities take steps to become more disaster resistant and sustainable in advance of a natural disaster event such as a flood, hurricane, earthquake, or wildfire; 
(7)Project Impact relied on active and effective partnerships among Federal agencies, State and local governments, volunteer agencies and the private sector to support these local activities by providing technical assistance, funding, and resources; 
(8)Project Impact activities were developed locally and empowered communities to determine their needs and priorities and to act on those of greatest importance to them; 
(9)Project Impact based its work and planning on three principles: preventive actions must be decided at the local level; private sector participation is vital; and long-term efforts and investments in prevention measures are essential; 
(10)Project Impact encouraged an investment in mitigation in order to improve the economic structure, stability and sustainability of our neighborhoods and communities and to save lives; and 
(11)Project Impact expanded from seven pilot communities to include nearly 250, enlisted partnership of all States and territories, and signed up over 2,500 business partners, from 1997 to 2001. 
3.Predisaster hazard mitigationSection 203(m) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(m)) is amended by striking December 31, 2005 and inserting September 30, 2010. 
4.Authorization of appropriationsThere are authorized to be appropriated to carry out section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) $200,000,000 for each of fiscal years 2007 through 2010.  
 
